Exhibit EXECUTION VERSION DEPOSITARY AGREEMENT Dated as of May 12, 2009 among HLI OPERATING COMPANY, INC., HAYES LEMMERZ FINANCE LLC – LUXEMBOURG S.C.A., DEUTSCHE BANK AG NEW YORK BRANCH, as DIP Administrative Agent and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Depositary Table of Contents Page ARTICLE I DEFINITIONS 2 Section 1.1 Capitalized Terms 2 Section 1.2 Construction 2 Section 1.3 Definitions 2 Section 1.4 Uniform Commercial Code 5 ARTICLE II THEDEPOSITARY; ESTABLISHMENT OFCOLLATERAL ACCOUNTS 5 Section 2.1 The Depositary 5 Section 2.2 Establishment of Collateral Accounts 5 Section 2.3 Security Interests 6 Section 2.4 Collateral Accounts Maintained as UCC “Securities Accounts” 6 Section 2.5 Jurisdiction of Depositary 7 Section 2.6 Degree of Care; Liens 7 Section 2.7 Subordination of Lien; Waiver of Set-Off 7 Section 2.8 No Other Agreements 7 Section 2.9 Notice of Adverse Claims 8 Section 2.10 Rights and Powers of the DIP Administrative Agent 8 Section 2.11 Termination 8 ARTICLE III THE COLLATERAL ACCOUNTS 8 Section 3.1 The Collateral Accounts 8 Section 3.2 U.S. Borrower Dollar Collateral Account 8 Section 3.3 Luxembourg Borrower Dollar Collateral Account 9 Section 3.4 Luxembourg Borrower Euro Collateral Account 10 Section 3.5 Permitted Investments 11 Section 3.6 Disposition of Collateral Accounts Upon the Debt Termination Date 11 Section 3.7 Collateral Account Balance Statements 12 Section 3.8 Default Events and DIP Loan Maturity Date 12 ARTICLE IV DEPOSITARY 12 Section 4.1 Powers and Immunities 12 Section 4.2 Reliance by Depositary 13 Section 4.3 Court Orders 13 Section 4.4 Resignation or Removal 13 ARTICLE V EXPENSES; INDEMNIFICATION; FEES 14 Section 5.1 Expenses 14 Section 5.2 Indemnification 14 Section 5.3 Fees 14 Table of Contents (continued) Page ARTICLE VI MISCELLANEOUS 15 Section 6.1 Amendments; Etc. 15 Section 6.2 Addresses for Notices 15 Section 6.3 Governing Law 16 Section 6.4 Headings 16 Section 6.5 No Third Party Beneficiaries 16 Section 6.6 No Waiver 16 Section 6.7 Severability 16 Section 6.8 Successors and Assigns 16 Section 6.9 Execution in Counterparts 16 Section 6.10 Force Majeure 16 Section 6.11 Patriot Act 17 Section 6.12 Effect of this Depositary Agreement 17 SCHEDULE Schedule I-Payment Instructions EXHIBIT Exhibit A -Form Of Withdrawal Certificate This DEPOSITARY AGREEMENT (this “Depositary Agreement”) dated as of May 12, 2009, among HLI Operating Company, Inc., a Delaware corporation (the “U.S. Borrower”), and Hayes Lemmerz Finance LLC - Luxembourg S.C.A., a société en commandite par actions organized under the laws of the Grand Duchy of Luxembourg (the “Luxembourg Borrower” and, together with the U.S. Borrower, the “Borrowers”), Deutsche Bank AG New York Branch in its capacity as DIP Administrative Agent for the DIP Lenders (together with its successors and permitted assigns in such capacity, the “DIP Administrative Agent”), and Deutsche Bank Trust Company Americas, in its capacity as bank and as securities intermediary (together with its successors and permitted assigns in such capacity, the “Depositary”). RECITALS WHEREAS, the Borrowers entered into the Second Amended and Restated Credit Agreement, dated as of May 30, 2007 (the “Second Amended and Restated Credit Agreement”), among the Borrowers, Hayes Lemmerz International, Inc., a Delaware corporation (“Holdings”), the Lenders and Issuers (in each case as defined therein) party thereto, Citicorp North America, Inc. (“CNAI”), as administrative agent for the Lenders and the Issuers (in such capacity, and as agent for the Secured Parties under the other Loan Documents, the “Prepetition Administrative Agent”), Deutsche Bank Securities Inc., as Syndication Agent, CNAI, as Documentation Agent, and Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as Joint Book-Running Lead Managers and Joint Lead Arrangers, as amended by Amendment No. 1, dated as of January 30, 2009 (“Amendment No. 1”), among the Borrowers, Holdings and the Prepetition Administrative Agent on behalf of each Lender executing a Lender Consent (as defined therein); and WHEREAS, contemporaneously with the execution and delivery of this Depositary Agreement, the Borrowers and Holdings entered into an Amendment No. 2 to the Second Amended and Restated Credit Agreement, dated as of May 12, 2009 (“Amendment No. 2”, together with Amendment No.1 and the Second Amended and Restated Credit Agreement, the “Amended Credit Agreement”), among the Borrowers, Holdings, each Lender (as defined in the Existing Credit Agreement referred to therein) party thereto, each DIP Lender (as defined therein), Deutsche Bank AG New York Branch, as administrative agent for the DIP Lenders and Deutsche Bank Securities Inc. and General Electric Capital Corporation, as Joint Book-Running Lead Managers, Joint Lead Arrangers and Joint Syndication Agents with respect to the DIP Facilities referred to therein and Deutsche Bank Securities Inc., as Documentation Agent with respect to the DIP Facilities referred to therein; WHEREAS, the DIP Administrative Agent desires the Depositary to hold and administer the various accounts established pursuant to this Depositary Agreement and moneys deposited and Permitted Investments held therein in accordance with the terms of this Depositary Agreement; WHEREAS, it is a condition precedent to the incurrence of the DIP Effective Date that this Depositary Agreement shall have been executed and delivered by each of the parties hereto; WHEREAS, this is the Depositary Agreement referred to in Amended Credit Agreement and the Interim Order; NOW THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Capitalized Terms.Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Amended Credit Agreement. Section 1.2Construction.For all purposes of this Depositary Agreement, except as otherwise expressly provided or unless the context otherwise requires: (a)all terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (b)all references in this Depositary Agreement to designated “Articles,” “Sections,” “Schedules”, “Exhibits” and other subdivisions are to the designated Articles, Sections, Schedules, Exhibits and other subdivisions of this Depositary Agreement; (c)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Depositary Agreement as a whole and not to any particular Article, Section or other subdivision; (d)unless otherwise expressly specified, any agreement, contract or document defined or referred to herein shall mean such agreement, contract or document as in effect as of the date hereof, as the same may thereafter be amended, restated, supplemented or otherwise modified from time to time in accordance with the terms thereof and of the DIP Loan Documents and including any agreement, contract or document in substitution or replacement of any of the foregoing; (e)unless the context clearly intends to the contrary, pronouns having a masculine or feminine gender shall be deemed to include the other; (f)any reference to any Person shall include its successors and assigns; (g)any reference to a “written instruction”, “written direction”, “written consent”, “written notice” or other similar phrases requiring a writing shall mean a written instruction, written direction, written consent, written notice or other writing meeting the requirements of Section 6.2; and (h)all references herein to “include” or “including” shall be deemed to be followed by the words “without limitation” Section 1.3Definitions.As used in this Depositary Agreement, the following terms shall have the following meanings: “Account Collateral” means U.S. Borrower Account Collateral and Luxembourg Borrower Account
